      Case 2:20-cv-02483-SAC-GEB Document 1 Filed 09/29/20 Page 1 of 12




                      IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF KANSAS

DALLAS RATLIFF,                             )
                                            )
              Plaintiff,                    )
                                            )
v.                                          )
                                            )       Case No.
AT&T SERVICES INC.,                         )
Serve Resident Agent:                       )      JURY TRIAL DEMANDED
The Corporation Company, Inc.               )
112 SW 7th Street Suite 3C                  )
Topeka, KS 66604                            )
                                            )
              Defendant.                    )

                                        COMPLAINT

                                 NATURE OF THE CLAIM

       COMES NOW the Plaintiff, Dallas Ratliff ("Plaintiff"), by and through her attorneys, and

alleges the following against AT&T Services Inc. (“AT&T”):

       1.     This case is brought by Plaintiff against AT&T.          Plaintiff seeks monetary

damages to redress the deprivation of Rights accorded to Plaintiff under the Civil rights Act, 42

U.S.C. §1981 (“§1981”), and 42 U.S.C. §2000(e) et seq (“Title VII”).

                               JURISDICTION AND VENUE

        2.    Both jurisdiction and venue are proper in this Court, because federal questions are

involved, and because, the unlawful employment practices were committed within this judicial

circuit. Jurisdiction and venue are therefore proper in this Court pursuant to 28 U.S.C. §1331

and 28 U.S.C. §1391(b).

       3.      At all times mentioned herein, all of Defendant’s employees were acting within

the scope of their employment with Defendant in furtherance of its business.
        Case 2:20-cv-02483-SAC-GEB Document 1 Filed 09/29/20 Page 2 of 12




                                             PARTIES

        4.     Plaintiff is a female biracial (African-American and Caucasian) and permanent

               resident of the United States.

        5.     At all times relevant herein, Plaintiff was employed by AT&T.

        6.     AT&T is a corporation authorized and doing business in the state of Kansas.

        7.     At all times relevant to the allegations in this Complaint, AT&T has engaged in

interstate commerce, done business in the State of Kansas and has been an employer within the

meaning of 42 U.S.C. §2000(e) et seq (“Title VII”).

                                    CONDITION PRECEDENT

        8.     Plaintiff has filed a timely Charge of Discrimination with the Equal Employment

Opportunities Commission (EEOC). A copy of the charge is attached hereto as Exhibit A and is

incorporated herein by reference.

        9.     Plaintiff received her right-to-sue notice pursuant to Title VII. A copy of the right

to sue is attached hereto as Exhibit B and incorporated herein by reference. This action has been

timely filed with this Court, and Plaintiff has met all conditions precedent to filing this action.

                                  GENERAL ALLEGATIONS

        10.    On or about September 9, 1998 Plaintiff began employment with AT&T as a

“Customer Service Representative” at the 220 SE 6th Ave Topeka Kansas location.

        11.    Almost immediately, and continuing throughout her employment, Plaintiff was

subjected to disparate treatment and a hostile and harassing work environment based upon her

race.




                                                  2
      Case 2:20-cv-02483-SAC-GEB Document 1 Filed 09/29/20 Page 3 of 12




       12.       The following list includes some examples, among others, of the racial slurs and

racially derogatory comments directed specifically at Plaintiff by her second line manager

Angela Winchester.

             •   Running the office like a “Nazi Camp”

             •   Management employees repeatedly referring to the office’s conference room as a

                 “Bunker”.

             •   Repeated references to Adolf Hitler.

       13.       In addition to the above comments, Winchester would support and condone the

harassing work environment in which Plaintiff was forced to work.

       14.       Plaintiff had made multiple complaints about the harassing work environment and

disparate treatment throughout her employment, yet nothing was done by defendant.

       15.       In addition to racial and discriminatory comments, Plaintiff was regularly treated

differently and more harshly than her white co-workers.

       16.       For example, two of white co-workers would often harass Plaintiff, and physically

bump into her as they passed by.

       17.       This treatment was ongoing for years, and despite Plaintiff’s multiple complaints

to management and human resources, nothing was done about the harassing, bullying and

discriminatory treatment of Plaintiff.

       18.       Plaintiff has stated to her supervisors and human resources that the harassment

and bullying based upon her race and prior complaints has caused anxiety, panic attacks,

migraines, issues with sleeping and eating, and PTSD, which in turn has caused her to use

FMLA intermittently throughout her employment.




                                                 3
       Case 2:20-cv-02483-SAC-GEB Document 1 Filed 09/29/20 Page 4 of 12




        19.     On or about December 13, 2019; Plaintiff was again harassed by one of two white

co-workers that habitually harassed her.

        20.     When Plaintiff returned to her desk, she saw the white co-worker enter an office

with a manager.

        21.     Plaintiff messaged the manager that she would like to be present in the meeting,

to tell her side of the story.

        22.     When Plaintiff was told that she could not be in the meeting, Plaintiff responded,

'Telling my side won’t matter, I don't have white privilege”.

        24.     Instead of treating Plaintiff’s statement for what it was, a clear complaint of

differential treatment based upon race, Plaintiff was reprimanded for making the statement.

        25.     Plaintiff was disciplined more severely than the white employee that had harassed

her, despite of, and because of her complaint of discrimination to a member of management for

defendant.

        26.     Plaintiff’s write-up was in retaliation for making a complaint of racial inequality.

        27.     In the meeting where she was issued her write-up, Plaintiff was told not to speak

by her manager When Plaintiff explained that her comment was about her own discrimination,

Plaintiff was told that her comment was not a complaint, and that it was instead discriminatory.

        28.      After the COVID -19 pandemic caused changes to facility operations, Plaintiff

and her other co-workers were allowed to work from home, which caused her work-related

stress, PTSD and anxiety to improve.

        29.     Because of this marked improvement in her symptoms, Plaintiff made a request

for accommodation to work from home permanently, with a note from her doctor.




                                                  4
       Case 2:20-cv-02483-SAC-GEB Document 1 Filed 09/29/20 Page 5 of 12




          30.   Plaintiff’s request for accommodation was denied without explanation from

Defendant.

          31.   At all times mentioned herein, before and after, the above described perpetrators

were agents, servants and employees of Defendant and were at all such times acting within the

scope and course of their agency and employment, or their actions were expressly authorized or

ratified by Defendant. Therefore, Defendant is liable for the actions of said persons and/or other

perpetrators under all theories pled herein.

                                              COUNT I
                                     Violations of 42 U.S.C. §1981

          32.   Plaintiff hereby incorporates by reference the allegation in the preceding

paragraphs as if fully set forth herein.

          33.   During the course of Plaintiff's employment, Defendant’s representatives, acting

within the scope and course of employment, engaged in a pattern and practice of intentional

discrimination against Plaintiff.

          34.      Defendants’ harassment had the purpose and effect of unreasonably interfering

with Plaintiff’s work performance thereby creating an intimidating, hostile and offensive

working environment.

          35.   The conduct as described herein would have offended a reasonable person of the

same race in Plaintiff’s position.

          36.   Management level employees knew, or should have known, of the racial

harassment and racial discrimination described herein, but failed to take appropriate remedial

action.

          37.   By failing to conduct a prompt, thorough and honest investigation of Plaintiff’s

allegations and of other witnesses, Defendants exacerbated the racially hostile environment and

                                                  5
       Case 2:20-cv-02483-SAC-GEB Document 1 Filed 09/29/20 Page 6 of 12




racial discrimination in Plaintiff’s workplace.

        38.     Because of its actions, Defendants deliberately rendered Plaintiff’s working

conditions intolerable.

        39.     As a result of Defendants rendering the working conditions intolerable, Plaintiff

was forced to seek medical treatment and request accommodations.

        40.     Defendant, through its agents and employees, engaged in these discriminatory

practices with malice or reckless indifference to Plaintiff’s federally protected rights.

        41.     As a direct and proximate cause of the actions and conduct set forth herein,

Plaintiff suffers and will continue to suffer damages, including, emotional distress, and

inconvenience.

        WHEREFORE, Plaintiff prays for judgment against Defendant for a finding that she has

been subjected to unlawful discrimination; for an award of compensatory and punitive damages;

for her costs expended; for her reasonable attorneys’ and expert’s fees; and for such other and

further relief the Court deems just and proper.



                                            COUNT II
                     Title VII- Racial Discrimination and Racial Harassment

        42.     Plaintiff incorporates by reference the allegations in the preceding paragraphs as

if fully set forth herein.

        43.     During the course of Plaintiff's employment, Defendant’s representatives, acting

within the scope and course of employment, engaged in a pattern and practice of intentional

discrimination and racial harassment against Plaintiff.

        44.     The Defendant’s harassment had the purpose and effect of unreasonably

interfering with Plaintiff's work performance thereby creating an intimidating, hostile and

                                                  6
      Case 2:20-cv-02483-SAC-GEB Document 1 Filed 09/29/20 Page 7 of 12




offensive working environment.

       45.     The conduct as described herein would have offended a reasonable person of the

same race in Plaintiff’s position.

       46.     Management level employees knew, or should have known, of the racial

harassment and discrimination described herein, but failed to take appropriate remedial action.

       47.     By failing to conduct a prompt, thorough and honest investigation of Plaintiff’s

allegations and of other witnesses, Defendants exacerbated the racially hostile environment and

discrimination in Plaintiff’s workplace.

       48.     Because of its actions, Defendants deliberately rendered Plaintiff’s working

conditions intolerable.

       49.     As a result of Defendants rendering the working conditions intolerable, Plaintiff

was forced to take intermittent FMLA, and request an accommodation to work from home

accommodation.

       50.     Defendant, through its agents and employees, engaged in these discriminatory

practices with malice or reckless indifference to Plaintiff’s federally protected rights.

       51.     As a direct and proximate cause of the actions and conduct set forth herein,

Plaintiff is now suffering and will continue to suffer damages, including emotional distress, and

inconvenience.

       WHEREFORE, Plaintiff prays for judgment against defendant on Count II of her

Complaint, for a finding that she has been subjected to unlawful racial harassment and

discrimination provided by 42 U.S.C. 2000(e) et seq.; for an award of compensatory and punitive

damages; for her costs expended; for her reasonable attorneys’ and expert’ fees provided by 42

U.S.C. §2000(e) -5(k); and for such other and further relief the Court deems just and proper.



                                                  7
       Case 2:20-cv-02483-SAC-GEB Document 1 Filed 09/29/20 Page 8 of 12




                                            COUNT III
                                      Title VII—Retaliation

        52.     Plaintiff incorporates by reference the allegations in the preceding paragraphs as

if set forth herein.

        53.     Plaintiff’s complaints concerning the racial discrimination and racial harassment

she was subjected to constituted protected activity.

        54.     By reason of Plaintiff’s complaints, Defendant retaliated against Plaintiff.

        55.     Defendant’s retaliation against Plaintiff was committed with malice or reckless

disregard of her federally protected rights. Plaintiff is therefore entitled to an award of punitive

damages in an amount sufficient to punish Defendant and to deter it and other companies from

engaging in similar conduct.

        56.      Defendant’s retaliatory actions against Plaintiff caused him to suffer emotional

distress, inconvenience, and loss of enjoyment of life.

        WHEREFORE, Plaintiff prays for judgment against Defendant on Count III of her

Complaint, for a finding that she has been subjected to unlawful discrimination provided by 42

U.S.C. 2000(e) et seq.; for an award of back pay, including lost fringe benefits, bonuses, costs of

living increases and other benefits including interest; for an award of front pay in a reasonable

amount; for an award of compensatory and punitive damages; equitable relief; for her costs

expended; for her reasonable attorneys’ and expert’s fees provided by 42 U.S.C. 2000(e)-5(k);

and for such other and further relief the Court deems just and proper.

                                              COUNT IV
                           Violations of 42 U.S.C. §1981—Retaliation

        57.     Plaintiff incorporates by reference the allegations in the preceding paragraphs as

if set forth herein.



                                                  8
       Case 2:20-cv-02483-SAC-GEB Document 1 Filed 09/29/20 Page 9 of 12




        58.     Plaintiff’s complaints concerning the racial discrimination and racial harassment

she was subjected to constituted protected activity.

        59.     By reason of Plaintiff’s complaints, Defendant retaliated against Plaintiff.

        60.     Defendant’s retaliation against Plaintiff was committed with malice or reckless

disregard of her federally protected rights. Plaintiff is therefore entitled to an award of punitive

damages in an amount sufficient to punish Defendant and to deter it and other companies from

engaging in similar conduct.

        61.        Defendant’s retaliatory actions against Plaintiff caused him to suffer emotional

distress, inconvenience, and loss of enjoyment of life.

        WHEREFORE, Plaintiff prays for judgment against Defendant on Count IV of her

Complaint, for a finding that she has been subjected to unlawful discrimination provided by 42

U.S.C. 1981; for an award of back pay, including lost fringe benefits, bonuses, costs of living

increases and other benefits including interest; for an award of front pay in a reasonable amount;

for an award of compensatory and punitive damages; equitable relief; for her costs expended; for

her reasonable attorneys’ and expert’s fees; and for such other and further relief the Court deems

just and proper.

                                         COUNT V
       Americans with Disabilities Act (“ADA”) – Disability Discrimination/Failure to
                                       Accommodate

        62.     Plaintiff incorporates herein by reference the allegations contained in the

preceding paragraphs as though fully set forth herein.

        63.     The ADA prohibits discrimination against a person who has or is regarded as

having, or has a record of, a physical or mental impairment that substantially limits one or more

of his major life activities.



                                                  9
      Case 2:20-cv-02483-SAC-GEB Document 1 Filed 09/29/20 Page 10 of 12




       64.     Plaintiff’s anxiety, depression, panic attacks, PTSD, and Migraine headaches

constitute mental and physical impairments that substantially limits one or more of her major life

activities as alleged herein and are qualifying disabilities under the ADA.

       65.     The conduct and actions by the above-described perpetrators were performed on

the basis of disability, and constitute discrimination based on disability.

       66.     By discriminating against Plaintiff on the basis of disability, Defendant engaged

in conduct that is prohibited by the Americans with Disabilities Act, 42 U.S.C. § 12101 et. seq.

       67.     Defendant’s conduct caused Plaintiff severe emotional distress, manifested in

ways including but not limited to depression, anxiety, stress, mental anguish, fear,

embarrassment, hopelessness, and harm to reputation.

       68.     The conduct described herein would have detrimentally affected a reasonable

person in Plaintiff’s position.

       69.     Defendant’s treatment of Plaintiff was punitive in nature and was based upon

Plaintiff’s status as a person with a mental and physical impairment that substantially limits one

or more major life activities.

       70.     Supervisory and administrative level employees knew or should have known of

the discrimination, but that failed to appropriately address the problem and further failed to

implement effective and appropriate procedures to stop the discrimination.

       71.     The actions and conduct set forth herein were outrageous and showed evil motive,

reckless indifference or conscious disregard for the rights of Plaintiff, and therefore Plaintiff is

entitled to punitive damages from Defendant to punish Defendant and to deter others from

similar conduct.

       72.     At all times mentioned herein, the above-referenced perpetrators were employees,



                                                 10
     Case 2:20-cv-02483-SAC-GEB Document 1 Filed 09/29/20 Page 11 of 12




agents and servants of Defendant and were at all such times acting within the course and scope

of their employment with Defendant and/or their actions were expressly authorized by Defendant

making Defendant liable under the doctrine of respondeat superior.

       WHEREFORE, Plaintiff prays for judgment in her favor and against Defendant on Count

V of her Complaint, for a finding that she has been subjected to unlawful discrimination as

prohibited by 42 U.S.C. § 12101 et. seq.; for an award of compensatory and punitive damages,

for costs expended, reasonable attorneys’ fees, and such other and further relief as this Court

deems just, proper, and equitable.

                                     Demand for Jury Trial

       62.     Plaintiff demands a trial by jury on all issues of fact.

                                  Designation of Place of Trial

       63.     Plaintiff designates the Kansas City, Kansas courthouse as the place of trial.




                                               Respectfully submitted,

                                               The Tourigny Law Firm, LLC

                                       By:____Greg N. Tourigny_____________________
                                             Greg N. Tourigny DKAN # 78874
                                             4600 Madison Avenue, Suite 810
                                             Kansas City MO, 64112
                                             (816) 945-2861
                                             greg@tourignylaw.com

                                               HOLMAN SCHIAVONE, LLC

                                               M. Shaun Stallworth, DKAN #78332
                                               Holman Schiavone, LLC
                                               4600 Madison Avenue, Suite 810

                                                 11
Case 2:20-cv-02483-SAC-GEB Document 1 Filed 09/29/20 Page 12 of 12




                              Kansas City, Missouri 64112
                              Phone: 816.283.8738
                              Fax: 816.283.8739
                              sstallworth@hslawllc.com

                              ATTORNEYS FOR PLAINTIFF




                                12
